Citation Nr: 0516491	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  99-08 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for degenerative joint 
disease and degenerative disc disease of the lumbosacral 
spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from December 1940 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.


FINDINGS OF FACT

1.  Service connection for a low back condition was denied by 
the RO in June 1990.  The veteran was informed of the 
decision and of his right to appeal.  The veteran did not 
appeal within one year of date of notification of the 
decision.

2.  Since the June 1990 determination, the evidence added to 
the record is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran's lumbar spine degenerative joint disease and 
degenerative disc disease is related to service.


CONCLUSIONS OF LAW

1.  The June 1990 decision denying service connection for low 
back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R.  §§ 20.200, 20.201, 20.302, 20.1103 (2004).

2.  New and material evidence has been received to reopen the 
claim for service connection for degenerative joint disease 
and degenerative disc disease of the lumbosacral spine.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

3.  Lumbosacral spine degenerative joint disease and 
degenerative disc disease was incurred in wartime service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Since the claim is being allowed, any VCAA violation is 
harmless.  

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
Service connection may be established for any disease 
diagnosed after discharge when all of the evidence including 
that pertinent to service establishes that it was incurred in 
service.  38 C.F.R. § 3.303.

Analysis

The veteran has appealed the denial of service connection for 
low back disability.  In January 1990, the RO denied service 
connection for low back disability.  

The basis of the decision was that there was no satisfactory 
evidence of an in-service back injury.  The veteran was 
informed of the decision and of his right to appeal.  The 
veteran did not enter a notice of disagreement and that 
decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  Since that determination, the veteran 
has sought to reopen the claim.  Additional evidence has been 
added to the record.  

In December 1998, the veteran asserted that he was a shellman 
on a 5" 51-broadside battery, and that they practiced 
gunnery every day and that on December 7, 1941, he was 
knocked down a ladder.  He was on general quarters and then 
was hospitalized for 6 months in Pearl and Marei Island and 
that while stationed on the HUNTER LIGGETT, he was a 20 mm 
gunner and was hit with torpedo bombs.  The Board accepts 
this as new and material evidence of a back injury in 
service, pursuant to 38 U.S.C.A. § 1154.  Thus, the claim is 
reopened.

The evidence supports the claim and service connection is 
warranted.
 
The Board has attempted to obtain medical opinions in this 
case.  In June 1992, it was opined that the back disorder was 
most likely related to age and less likely could be related 
to the fall during World War II.  Although the opinion is 
reasoned, it is inadequate for the purpose of determining 
whether the preponderance of the evidence is against the 
claim.  The doctor presented two positive opinions, giving 
more weight to one over the other, but not sufficiently 
addressing the likelihood of the disability being related to 
service.  The opinion is of further limited value as it 
implies that the service records are negative for low back 
complaints or pathology.  This is clearly in error.  An X-ray 
examination was taken of the lumbosacral spine during service 
in March 1943.  The report shows that the veteran was on the 
U.S.S. HUNTER LIGGETT and the X-ray examination implies some 
back complaints.  The X-ray examination was interpreted as 
showing considerable asymmetry in the alignment of the 
lateral articulation between lumbar 3 and 4 and lumbar 4 and 
5 and rather well developed proliferative changes involving 
the sacroiliac articulation.
 
The Board attempted to obtain another opinion but was met 
with outright resistance.  Accordingly, further development 
would be futile and unfair to this veteran who served his 
nation during a time of war.

It is clear that the veteran has current lumbar disability 
diagnosed as degenerative joint disease and degenerative disc 
disease of the lumbosacral spine.  The veteran has 
specifically alleged an injury and he is competent to report 
that he had an injury.  See 38 U.S.C.A. § 1154(a), (b).  The 
service medical records clearly establish abnormalities at 
multiple levels of the lumbar spine.  Based upon the 
inadequate opinions of record and the positive evidence, the 
Board is unable to conclude that the preponderance of the 
evidence is against the claim.  The opinions fail to 
acknowledge the in-service findings, fail to explain away the 
in-service findings and present multiple theories for the 
current disability without adequately eliminating an in-
service cause or causes.

In light of the above, service connection for degenerative 
joint disease and degenerative disc disease of the 
lumbosacral spine is warranted.


ORDER

Entitlement to service connection for degenerative joint 
disease and degenerative disc disease of the lumbosacral 
spine is granted.





	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


